Citation Nr: 0814668	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-20 232 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee 


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with private medical services for the veteran from 
April 27, 2005 to April 29, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005, August 2005 and April 2006 
determinations of the Department of Veterans Affairs (VA) 
Medical Center in Mountain Home, Tennessee. 

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of that hearing is of 
record.   


FINDINGS OF FACT

1.  The veteran is not service connected for any disability. 

2.  The medical services he received in April 2005 at the 
Johnson City Medical Center were not authorized by VA.

3.  A VA or other Federal facility/provider was feasibly 
available and an attempt to use them before hand would not 
have been considered unreasonable by a prudent lay person. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred in April 2005 have not been met.  38  
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1002, 17.1003 
(2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103,  
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R.  §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete  
application for benefits, VA is required to notify the  
claimant and his representative of any information, and any  
medical or lay evidence, that is necessary to substantiate  
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005);  
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  Proper VCAA notice must inform the claimant  
of any information and evidence not of record (1) that is  
necessary to substantiate the claim; (2) that VA will seek to  
provide; and (3) that the claimant is expected to provide;  
and (4) must ask the claimant to provide any evidence in his  
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a  
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004);  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on  
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, a letter dated in April 2006 explained 
to the veteran that in order to substantiate his claim, there 
must be evidence showing that VA facilities were not feasibly 
available to provide the care to him.  The letter explained 
how VA would assist the veteran and told him what he should 
do in support of his claim.
The April 2006 letter was provided to the veteran after the 
initial adjudication of his claim.  Although the veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, pertinent records have 
been obtained and associated with the record. The veteran has 
not identified additional evidence that might be obtained in 
support of his claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal. 

Analysis

The veteran is seeking payment or reimbursement for the cost 
of private medical expenses incurred at Johnson City Medical 
Center on April 27, 2005 through April 29, 2005.  Payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities may be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 17.1002 (the 
implementing regulations).  Section 1725 was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177, 113 Stat. 1556.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions: (a) The emergency services were 
provided in a hospital  emergency department or a similar 
facility held out as providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if  
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part); (c) A VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not  have been considered 
reasonable by a prudent lay person (as  an example, these 
conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency  
lasts only until the time the veteran becomes stabilized); 
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had  
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of  emergency treatment 
for that treatment; (g) The veteran has no coverage under a 
health-plan contract  for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment  is barred because of a failure by the 
veteran or provider to  comply with the provisions of that 
health-plan contract,  e.g., failure to submit a bill or 
medical records within  specified time limits, or failure to 
exhaust appeals of the  denial of payment); (h) The veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for or in part, the 
veteran's liability to the provider; and (i) The veteran is 
not eligible for reimbursement under 38 U.S.C. § 1728 for the 
emergency treatment provided (38 U.S.C. § 1728 authorizes VA 
payment or reimbursement for emergency  treatment to a 
limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).  See 
38 C.F.R. § 17.1002.

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the  
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. §  
17.1002(g).  Specifically, a VA facility was feasibly 
available and an attempt to use it before hand would not have 
been considered unreasonable by a prudent lay person.
 
The record reflects that the veteran was treated on the dates 
in question for coronary artery disease at Johnson City 
Medical Center.  The veteran was transferred from Laughlin 
Memorial Hospital to Johnson City Medical Center on April 27, 
2005.  An April 26, 2005, medical report issued by Laughlin 
Memorial Hospital noted that the veteran's blood pressure was 
stable when the emergency rescue squad arrived to transport 
him.  The veteran's blood sugar was normal and he did not 
have chest pains.  Physical examination on that date noted 
regular heart rhythm and normal S1 and S2 without murmurs, 
gallops, clicks or prematures.  

A letter from physician H.W.A. dated in June 2006 maintained 
that the veteran was transported from Laughlin Memorial 
Hospital after experiencing several syncopal episodes.  It 
was noted that the veteran was transferred to Johnson City 
Medical Center because it was determined that a cardiac 
catherization was in the veteran's best interest.  H.W.A. 
noted that Johnson City Medical was the local hospital 
equipped to perform the procedure and it was medical 
necessary for the veteran to have appropriate treatment at 
the Johnson City Medical Center.  The April 27, 2005, Green 
County EMS incident report noted that transport from Laughlin 
Memorial Hospital to Johnson City Medical Center was non-
emergency.  

The veteran's discharge summary noted that due to syncope and 
nonsustained ventricular tachycardia, the veteran was felt to 
need a left heart catherization.  The cardiac catheterization 
was performed on April 28, 2005.  The impression at that time 
was 1 vessel coronary disease involving a severe and probably 
unstable lesion in the distal circumflex artery, mild 
coronary disease, mild reduction of left ventricular 
function, ejection fraction of 50 percent with inferior 
hypokinesis.  The veteran was discharged in stable condition.  

In May 2005, February 2006, and July 2006 Mill Bill claim 
reports, it was recommended that VA payment be disapproved.  
It was noted in all three reports that Johnson City Memorial 
Hospital was one mile from the nearest VA facility.  It was 
noted in the July 2006 Mill Bill claim report that the 
veteran was stable enough for transfer on April 27, 2005 and 
that the EMS report of April 27, 2005 reported non-emergency 
inbound and outbound but the veteran was later found to have 
significant dysrhtmia and coronary atherosclerotic disease.  
The February 2006 Mill Bill claim report noted that the VA 
facility was feasibly available and that there was no 
evidence that the VA facility was contacted to provide 
service.  The March 2005 Mill Bill claim report noted no 
calls to VA to transfer.  

In light of the above, payment of or reimbursement by the 
Department of Veterans Affairs (VA) for medical expenses 
incurred in connection with private medical services for the 
veteran from April 27, 2005 to April 29, 2005 at Johnson City 
Medical Center are denied.  The evidence shows that a VA 
facility was feasibly available and an attempt to use it 
before hand would not have been considered unreasonable since 
it was only a mile away from Johnson City Medical Center.  

While the Board is very sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Because the veteran does 
not meet at least one of the criterion under 38 C.F.R. § 
17.1002, reimbursement for any amount is prohibited.  The 
Board need not go into whether the veteran meets any of the 
other criterion, as the failure to meet one of them precludes 
payment.  Id.  Accordingly, for the reason stated above, 
reimbursement for medical treatment on April 27, 2005 through 
April 29, 2005 under  the provisions of 38 U.S.C.A. § 1725 
and 38 C.F.R. § 17.1002 is denied.

In reaching this determination, the Board has considered the 
veteran's contention that he was under the impression that he 
was approved by VA to be transported to Johnson City Medical 
Center.  However, as mentioned earlier, there is no evidence 
that the nearest VA facility was contacted regarding this 
claim.  The Board also notes that the veteran alleges that he 
was informed that the nearest VA facility does not perform 
the procedure that he needed and that it was possible that he 
may have been returned to the same facility.  For purposes of 
the appeal, the Board accepts that this statement may be 
accurate.  However, Congress has limited the availability of 
reimbursement to certain designated situations.  The 
veteran's argument, even if true, is not a basis to award a 
benefit that Congress has not authorized.  

Lastly, the Board notes that the veteran is not service-
connected for any disability.  Therefore, he is not eligible 
for any other form of reimbursement.


ORDER

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with medical services for the veteran from April 
27, 2005 to April 29, 2005 is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


